Citation Nr: 0213199	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  02-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to February 13, 1986, 
for service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The RO in April 1970 denied the veteran's claim of 
entitlement to service connection for PTSD; the veteran did 
not appeal the decision and it became final.  

2.  The veteran did not request reopening of his claim for 
service connection for PTSD at any time earlier than February 
13, 1986; by a rating decision dated March 1989 service 
connection was granted for PTSD with an effective date of 
February13, 1986.


CONCLUSION OF LAW

An effective date earlier than February 13, 1986 for service 
connection for PTSD is not warranted.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a schizoid personality was denied by 
a rating decision of April 1970.  He was notified of that 
decision by a VA letter dated May 1970.  The veteran did not 
appeal that decision and that decision and the decision 
became final.  The veteran reopened his claim for service 
connection for a nervous condition in February 1986.  The 
reopened claim resulted in a denial.  The veteran did file a 
notice of disagreement within one year of the dated of this 
decision and by a rating decision dated March 1989, the 
veteran was granted service connection for PTSD with an 
effective date of February 13, 1986.  The veteran contends 
that his effective date for service connection for PTSD 
should be earlier than 1989 since he contends that his 
symptoms have been the same since separation from service.  
In addition, the veteran contends that he had no memory of 
applying for service connection in 1970.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes the veteran's December 1969 
claim Veteran's Application for Compensation and Pension (VA 
Form 21-526) for entitlement to service connection for a 
nervous condition/shell shock (VA Form 21-526); the veteran's 
September 1979 claim for non-service connected pension (VA 
Form 21-526); the veteran's claim for service connection for 
a nervous condition (VA Form 21-526), to include a September 
1982 letter from Community Mental Health Services; VA 
examinations dated April 1970, November 1979, and November 
1988; transcript of November 1988 RO hearing; transcript of 
July 2002 videoconference hearing; Board remand dated March 
1988; two May 1986 letters and one June 1986 letter from Lake 
Cumberland Clinical services; October 1981 and June 1982 
letters from Community Mental Health Services; June 1986 
letter from Kentucky Baptist Homes for Children; April 1986 
letter from Somerset Community College.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussion in the statement of the case has informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.

Furthermore, as is required under 38 U.S.C.A. § 5103, the RO 
has not only informed the appellant of the information and 
evidence necessary to substantiate the claim, but also 
notified him as to which portion of the evidence and 
information is to be provided by the claimant and which 
portion is to be provided by VA. In a letter dated in April 
1999, the RO explained the evidence needed to establish the 
basic elements of a claim and told the appellant that he must 
submit evidence showing his treatment.  The RO also told the 
veteran that he should inform the RO if he had received 
treatment at VA facilities, and that VA would then obtain the 
records of such treatment.  In a letter dated in March 2002, 
the RO explained the provisions of VCAA and told the 
appellant that VA would assist in obtaining evidence and 
information such as medical reports, employment records, and 
records of federal agencies. 

Thus, the correspondence from the RO has informed the 
appellant and his representative of the evidence and 
information need to substantiate the claim, and the 
correspondence has notified the appellant what VA would 
obtain and what the appellant needed to obtain.  In addition, 
the RO has assisted the appellant in developing the claim by 
obtaining information and evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim and, therefore, further development 
to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A is 
not necessary.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. §§ 5110(a), 
(b)(l)(i); 38 C.F.R. § 3.400(q)(l)(ii), (r).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

A review of the claims folder shows that after the April 1970 
RO decision, the earliest communication from the veteran that 
can be construed as a claim for service connection for his 
PTSD was his submission of a VA Form 21-526, Veteran's 
Application for Compensation and Pension, received on 
February 13, 1986.  Although the veteran submitted a VA Form 
21-526 in September 1979, this was a claim for non-service 
connected pension for nerves in which the veteran indicated 
had its onset in 1977.  At his July 2002 videoconference 
hearing, the veteran testified that he had no memory of 
filing a claim for service connection for a mental disability 
and that although he did not appeal that decision he had the 
same mental illness in 1969 as he did in 1986.  The veteran 
did indicate that he was living at the address of record 
during the time of the April 1970 denial.

The claims folder does not show that the veteran submitted a 
claim for service connection for PTSD, formal or informal, 
between the April 1970 RO denial and the veteran's submission 
of his February 13, 1986 claim.  Pursuant to the laws and 
regulations cited above, the effective date for service 
connection for PTSD should be the later date of either the 
date he filed to reopen his claim of service connection for 
PTSD, or the date that entitlement arose.  For these reasons, 
an effective date earlier than February 13, 1986 is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and the 
claim for an effective date earlier than February 13, 1986, 
for the grant of service connection for PTSD must be denied.


ORDER

An effective date earlier than February 13, 1986 for the 
grant of service connection for PTSD is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

